DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed May 10, 2021, September 20, 2021 and December 30, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. Pub. 2014/0342229 in view Burshtain et al. U.S. Pat. 10,461,323, and further in view of Yokoyama U.S. Pub. 2015/0349336.
With respect to claim 1, Kwak teaches a positive electrode material, (cathodic active material; [0061]), comprising: 2an active particle (Formula 1, Lix1M1y1M2z1PO4Ew1 when w1=0 as the core active material; [0061]- [0063]); and 3a modified layer covering the surface of the active particle, wherein the 4modified layer is a reaction product of a composition, wherein the 5composition comprises: 6 ionic conductive ceramic compound (Formula 2, Lix2M3y2M4z2PO4Ew2 when w2=0 as the shell active material; [0061]- [0063])7.  With respect to claim 2, the ionic 2conductive ceramic compound is a doped or undoped titanium-containing phosphate, 3wherein the titanium-containing phosphate has a structure of Formula (I): 4LixMyTiz(PO4) Formula (I) 5, wherein M is Al, Fe, or Cr; 0.1<x<3; 0.1<y< 3; 1< z <3; and, 1<t <3 (Formula 2, Lix2M3y2M4z2PO4Ew2 when w2=0 as the shell active material; [0061]- [0063], where M3=Al, M4=Ti; [0063])7.  With respect to claim 3, 1 the ionic 2conductive ceramic compound is the doped titanium-containing phosphate and M is 3Al or Fe, the doped element is Cr, Zr, Sn, Ge, S, or a combination thereof (M3=Al, M4=Ti; [0063]; Cr, Zr, Ge [0063]).  With respect to claim 4, 1the ionic 2conductive ceramic compound is the doped titanium-containing phosphate and M is 3Cr, the doped element is Zr, Sn, Ge, S, or a combination thereof (M3=Cr, M4=Ti; [0063];  Zr, Ge [0063]).  With respect to claim 5, the titanium- 2containing phosphate is lithium aluminum titanium phosphate, lithium iron titanium 3 phosphate, or lithium chromium titanium phosphate (lithium aluminum titanium phosphate or Formula 2, Lix2M3y2M4z2PO4Ew2 when w2=0 as the shell active material; [0061]- [0063], where M3=Al, M4=Ti; [0063])7.  With respect to claim 10, 1 the active 2particle is lithium-containing oxide, and the lithium-containing oxide is lithium nickel 3cobalt aluminum oxide (NCA), lithium nickel cobalt manganese oxide (LNCM), 4lithium cobalt oxide, lithium manganese oxide, lithium nickel oxide, or a combination 5thereof (lithium-containing oxide (Formula 2, Lix2M3y2M4z2PO4Ew2 when w2=0 as the shell active material; [0061]- [0063], where M3=Al, M4=Ti; [0063])7.  With respect to claim 13, a positive electrode [0069], comprising: 2a positive electrode current-collecting layer (current collector; [0119]); and 3a positive electrode active layer disposed on the positive electrode current- 4collecting layer, wherein the positive electrode active layer comprises 5the positive electrode material [0119], a conductive 6additive [0120], and a binder [0120].  With respect to claim 14, the conductive 2additive comprises carbon black, conductive graphite, carbon nanotube, carbon fiber, 3or graphene (carbon black, carbon fiber; [0122]).  With respect to claim 16, a 1aaabattery (lithium secondary battery; [0114]), comprising: 2the positive electrode (current collector; [0119]; a conductive 6additive [0120], and a binder [0120]); 3a separator [0139]; and 4a negative electrode [0124], wherein the negative electrode is separated from the 5positive electrode by a separator [0141].  With respect to claim 17, 2an electrolyte liquid disposed between the positive electrode and the negative 3electrode (electrolyte impregnated in anode and cathode; [0141]).  With respect to claim 18, 4 the negative electrode 5comprises a negative electrode current-collecting layer; and a negative electrode 6active layer disposed on the negative electrode current-collecting layer (active material layer formed on the current collector; [0124]), wherein the 7negative electrode active layer comprises a negative electrode material [0125].  With respect to claim 19, 1the negative electrode 2material comprises carbon material, lithium, transition metal oxide, lithium-containing  compound, allyl material, silicon-containing compound, or a combination thereof (lithium alloy or lithium metal; [0125]).
Although Kwak teaches an ionic conductive ceramic compound (Formula 2, Lix2M3y2M4z2PO4Ew2 when w2=0 as the shell active material; [0061]- [0063], where M3=Al, M4=Ti; [0063]), the reference does not teach or suggest: 50 to 84 parts by weight of ionic conductive ceramic compound, 16 to 50 parts by weight of organic conductive compound (claim 1); wherein the total 8weight of the ionic conductive ceramic compound and the organic 9conductive compound is 100 parts by weight (claim 1);  and 100.05wt% to 10wt% of coupling agent, based on the total weight of the ionic 11conductive ceramic compound and the organic conductive compound (claim 1); the organic 2conductive compound is a compound having an aniline moiety, pyrrole moiety, 3maleimide moiety, or imino moiety (claim 6); the organic 2conductive compound is polyaniline, polyacetylene, polyphenylvinylene, poly-p- 3phenylene, polypyrrole, polythiophene, polyimide, maleimide compound, or a 4combination thereof (claim 7);  the coupling 11agent is a compound having a structure of Formula (VI), and the coupling agent is 3- 12methacryloxypropyl trimethoxysilane, 3-methacryloxypropyl triethoxysilane, 3- 13aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane (ATPES), 3- 14mercaptopropyltrimethoxysilane (MPTMS), 3-mercaptopropyltriethoxysilane, 3- 15acryloxypropyl trimethoxysilane, 3-acryloxypropyl triethoxysilane, 3- 36Client's Docket No: P54080057US TT's Docket No.: 9044C-A26983us/phoelip/Dean revised/f/ 16Ureidopropyltriethoxysilane, 3-Isocyanatepropyltriethoxysilane, or a combination 17thereof (claims 8 & 9); the ratio of 2the weight of the modified layer to the total weight of the positive electrode material 3is from 0.001 to 0.1 (claim 11); the 2modified layer comprises a network structure constituted by the organic conductive 3compound (claim 12); the positive electrode 2active layer, wherein the positive electrode material has a weight percentage from 396wt% to 99.8wt%, the conductive additive has a weight percentage from 0.1wt% to 42wt%, and the binder has a weight percentage from 0. wt% to 2wt%, based on the 5total weight of the positive electrode material, the conductive additive, and the binder (claim 15).  
Burshtain teaches that it is well known in the art to employ: organic conductive compound (polyaniline mixed with a lithium titanate oxide shell; col. 28, lines 1-10; claim 1); the organic 2conductive compound is a compound having an aniline moiety, pyrrole moiety, 3maleimide moiety, or imino moiety (polyaniline mixed with a lithium titanate oxide shell; col. 28, lines 1-10; claim 6); the organic 2conductive compound is polyaniline, polyacetylene, polyphenylvinylene, poly-p-3phenylene, polypyrrole, polythiophene, polyimide, maleimide compound, or a 4combination thereof (polyaniline mixed with a lithium titanate oxide shell; col. 28, lines 1-10; claim 7); the 2modified layer comprises a network structure constituted by the organic conductive 3compound (polyaniline mixed with a lithium titanate oxide shell; col. 28, lines 1-10; claim 12).
Yokoyama teaches that it is well known in the art to employ 10aa coupling 11agent (coupling 11agent in the shell of a positive electrode core particle is a surface treated portion [0041]; wherein the coupling agent is 3- 13aminopropyltrimethoxysilane [0041];  claim 1); coupling 11agent is a compound having a structure of Formula (VI), and the coupling agent is 3- 12methacryloxypropyl trimethoxysilane, 3-methacryloxypropyl triethoxysilane, 3- 13aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane (ATPES), 3- 14mercaptopropyltrimethoxysilane (MPTMS), 3-mercaptopropyltriethoxysilane, 3- 15acryloxypropyl trimethoxysilane, 3-acryloxypropyl triethoxysilane, 3- 36Client's Docket No: P54080057US TT's Docket No.: 9044C-A26983us/phoelip/Dean revised/f/16Ureidopropyltriethoxysilane, 3-Isocyanatepropyltriethoxysilane, or a combination 17thereof (aminopropyltrimethoxysilane [0041];  claims 8 & 9). The coupling agent surface-treated portion is in a form such that a hydrophilic group of the coupling agent is chemically bonded to the surface of the core [0041].  4
	Kwak and Burshtain in view of Yokoyama are analogous art from the same field of endeavor, namely fabricating core-shell structures for positive active material in lithium cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the organic conductive compound polyaniline of Burshtain, in the shell of Kwak in order to increase adhesion of the shell to the core particulate positive electrode active material. Furthermore, the selection of a known material based on its suitability for its intended  use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  With respect to the conductive ceramic compound being present 50 to 84 parts by weight, 16 to 50 parts by weight of organic conductive compound (claim 1); the total 8weight of the ionic conductive ceramic compound and the organic 9conductive compound is 100 parts by weight (claim 1); would have been obvious in the modified layer (shell) of Kwak in view of Burshtain, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the coupling agent, it would have been obvious to employ the coupling agent of Yokoyama, in the modified layer (shell) of Kwak in view of Burshtain, in order to increase hydrophilicity of the positive electrode particles. With respect to the 0.05wt% to 10wt% of coupling agent, being based on the total weight of the ionic 11conductive ceramic compound and the organic conductive compound (claim 1);  as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the 1ratio of 2the weight of the modified layer to the total weight of the positive electrode material 3is from 0.001 to 0.1 (claim 11); it would have been obvious in the positive electrode active material of Kwak in view Burshtain and further in view of Yokoyama as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the 1positive electrode 2active layer, wherein the positive electrode material has a weight percentage from 396wt% to 99.8wt%, the conductive additive has a weight percentage from 0.1wt% to 42wt%, and the binder has a weight percentage from 0. wt% to 2wt%, based on the 5total weight of the positive electrode material, the conductive additive, and the binder (claim 15), it would have been obvious in the positive electrode active material of Kwak in view Burshtain and further in view of Yokoyama as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        




	
	

1 
1 
1 
1 
11
1aa 
1 
1